NUMBER 13-15-00406-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JOHN HUBBARD,                                                                 Appellant,

                                                 v.

CUE FINANCIAL GROUP, INC., AND
FOOTHILL SECURITIES, INCORPORATED,                                           Appellees.


                        On appeal from the 105th District Court
                              of Nueces County, Texas.


                              MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza, and Longoria
                       Memorandum Opinion Per Curiam

          Appellant perfected an appeal from a judgment entered by the 105th District Court

of Nueces County, Texas, in cause number 2011-DCV-5694-D. This cause is presently

before the Court on an agreed motion to dismiss appeal as to Cue Financial Group, Inc.

and Foothill Securities, Incorporated.1


1   This cause was severed from appellate cause number 13-15-000138-CV.
       John Hubbard and appellees Cue Financial Group, Inc. (“Cue”), and Foothill

Securities, Incorporated (“Foothill”), have filed an agreed motion to dismiss the portion of

the appeal pertaining to Cue and Foothill pursuant to Texas Rule of Appellate Procedure

42.1. See TEX. R. APP. P. 42.1. According to the agreed motion, Hubbard, Cue, and

Foothill have settled all matters in controversy between them and have entered into a

settlement agreement. Pursuant to the settlement, appellant has agreed to dismiss his

appeal against Cue and Foothill with prejudice, with all fees and costs taxed against the

party incurring same. The agreed motion to dismiss is not opposed by the other parties

to this appeal.

       The Court, having considered the documents on file and the agreed motion to

dismiss, is of the opinion that the motion should be granted. See id. 42.1(a). The

agreed motion to dismiss Hubbard’s appeal as to Cue and Foothill is GRANTED and the

appeal is DISMISSED WITH PREJUDICE. Pursuant to the agreement of the parties,

costs will be taxed against the party incurring same.        See id. R. 42.1(d).    Having

dismissed the appeal at parties’ request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.



                                                 PER CURIAM

Delivered and filed the
17th day of September, 2017.




                                             2